Citation Nr: 1547193	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for posttraumatic stress disorder prior to May 18, 2010.

2.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder on and after May 18, 2010.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.

4.  Entitlement to service connection for a right wrist disability, to include carpal tunnel and degenerative joint disease.

5.  Entitlement to service connection for a left wrist disability, to include carpal tunnel and degenerative joint disease.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the claims file rests with the RO in Winston-Salem, North Carolina.


REMAND

With consideration of the Veteran's testimony before the Board in August 2015, and after a review of the evidence of record, the Board concludes that additional development is necessary before a decision may be reached in his claims.

During the August 2015 hearing before the Board, the Veteran identified additional relevant evidence which he indicated should be considered by VA in the adjudication of his claims.  He noted that he had sought treatment from a private orthopedic physician and from an urgent care center for his right and left knee disabilities, but that he had not yet submitted those records.  Additionally, he reported treatment for his right and left knees and wrists from the Hunter Holmes McGuire VA facility in Richmond, Virginia beginning in 2008, as well as from the Salem VA Medical Center, the Fayetteville VA Medical Center, and the Community Based Outpatient Clinic in Wilmington, North Carolina.  All of these records should be obtained.

The Veteran should also be provided with VA examinations to determine the etiology of his knee and wrist disabilities.  At his hearing, the Veteran testified that he developed pain in his knees during service, for which he self-medicated with ibuprofen, Tylenol, and braces that he purchased himself.  He also reported treatment for knee pain from a corpsman while in the field.  Although the Veteran denied inservice symptoms of a right or left wrist disability, he stated that he developed right and left wrist numbness and pain immediately following service discharge.  The Veteran's statements are competent to address the presence of observable conditions or symptoms of disabilities, such as pain and numbness, during and immediately following active duty service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 U.S.C.A. § 1154(b) (West 2014).  Although the Veteran was provided with a general VA examination in November 2007, which provided diagnoses of chronic sprain of the bilateral knees and degenerative joint disease of the bilateral wrists, the examiner did not provide an etiological opinion.  In that regard, the Veteran has not been afforded a VA examination addressing the etiology of his right and left knee and wrist disabilities, and the Board believes that one is warranted in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Last, the Veteran was last afforded VA examinations addressing the severity of his PTSD and bilateral hearing loss in May 2010, over five years ago.  During his August 2015 hearing before the Board, he testified that his bilateral hearing loss had worsened since that time.  He also reported that he did not feel that he conveyed the severity of his psychiatric symptoms to the VA examiner in May 2010.  Additionally, the most recent VA treatment records associated with the evidence of record are dated in March 2011, over four years ago.  Thus, the medical evidence of record does not reflect the current severity of the Veteran's PTSD and bilateral hearing loss.  Accordingly, after obtaining the Veteran's outstanding medical records, the Veteran must be afforded new VA examinations to determine the current severity of his PTSD and bilateral hearing loss.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2015).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  The RO should specifically request that the Veteran identify the private orthopedic physician and urgent care center(s) where he sought treatment for his right and left knee disabilities.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all VA medical records pertaining to the Veteran's right and left knee disabilities, right and left wrist disabilities, PTSD, and bilateral hearing loss from the VA Medical Centers in Richmond, Virginia, Salem, Virginia, and Fayetteville, North Carolina, as well as the Community Based Outpatient Clinic in Wilmington, North Carolina from November 2006 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain identified private treatment records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the RO must schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The evidence of record, in the form of electronic records, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. 

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD and any other psychiatric disability or characteristics, signs, or symptoms of other psychiatric disability which are not differentiable from the Veteran's PTSD: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events; occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas due such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must also provide an opinion whether the functional effects of the Veteran's PTSD and any other psychiatric disability or characteristics, signs, or symptoms of other disability that are not differentiable from the Veteran's PTSD render him unable to obtain or retain employment.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate examination to determine the severity of his service-connected bilateral hearing loss.  The evidence of record, in the form of electronic records, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Any currently prescribed or currently worn hearing aids should be noted.  Testing should be accomplished without the use of hearing aids.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the pure tone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must also describe the functional effects (effects on everyday activities) of the Veteran's hearing loss disability in the examination report.  

4.  The Veteran must be afforded the appropriate VA examinations to determine whether any currently or previously diagnosed right or left knee disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left or right knee disorder is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded the appropriate VA examinations to determine whether any currently or previously diagnosed right or left wrist disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left or right wrist disorder is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the evidence of record.

7.  After the requested examinations have been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiners if it is deficient in any manner and the RO must implement corrective procedures at once.

8.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

